United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                              April 16, 2003
                        FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 02-11035
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

YOUNAS SAYED NADURATH

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CR-32-1-A
                       --------------------

Before KING, Chief Judge, and DeMOSS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Younas Sayed Nadurath pleaded guilty to a one-count

indictment charging him with sending a bomb threat by mail to

Lamar High School (“Lamar”) in Arlington, Texas.    The district

court sentenced Nadurath to 18 months of imprisonment, $28,711

in restitution, a three-year term of supervised release, and a

$100 special assessment.    Nadurath now appeals his sentence.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-11035
                                  -2-

     The letter Nadurath sent to Lamar threatened to kill,

injure, and intimidate students and staff by means of explosives.

The letter made specific reference to the school shootings at

Columbine High School in Littleton, Colorado, in which 15

students were killed and 23 students were wounded.    The letter

stated that Columbine would seem like a picnic in comparison.

Nadurath admitted that he had chosen Lamar at random and that he

sent the letter so that he could observe, on television and in

the newspapers, the pandemonium caused by the letter.

     On appeal Nadurath argues that the district court erred

in increasing his offense level by four under U.S.S.G.

§§ 3A1.1(b)(1) and (b)(2).    The district court’s finding that

the 2500 students at Lamar were victims of the offense and that

they were particularly susceptible to the threats contained in

Nadurath’s letter was not clearly erroneous because it is

plausible in light of the record as a whole.    See United States

v. Robinson, 119 F.3d 1205, 1218 (5th Cir. 1997); United States

v. Somner, 127 F.3d 405, 408 (5th Cir. 1997).

     AFFIRMED.